McMurray, Presiding Judge.
This is an action for damages arising from a motor vehicle collision. Defendant Delgado answered and filed a third party complaint against the Standard Fire Insurance Company. Plaintiff Mullinax amended his complaint to include a cross claim against Standard. Later Delgado dismissed without prejudice her complaint against Standard. Whereupon, Standard made its motion to strike and dismiss plaintiffs cross claim. The appeal is from the order of the trial court which granted Standard’s motion to strike and dismiss plaintiffs cross claim. Held:
No disposition has been made of plaintiffs complaint against defendant. It therefore remains pending in the trial court. The order appealed from contains no express determination that there was no just reason for delay and express direction for the entry of final judgment pursuant to Code Ann. § 81A-154 (b) (Ga. L. 1966, pp. 609, 658). The action, therefore, remains pending, and the interlocutory *426appeal procedure set forth in Code Ann. § 6-701 (a) 2 (Ga. L. 1965, p. 18; 1975, pp. 757, 758) has not been followed. This appeal is premature. Cramer v. Parrott, 149 Ga. App. 385 (254 SE2d 504); Middleton v. State Farm Life Ins. Co., 143 Ga. App. 176 (237 SE2d 684); Walker v. Robinson, 232 Ga. 361, 362-363 (207 SE2d 6).
Argued October 30, 1979 —
Decided November 19, 1979.
Richard B. Eason, Jr., for appellant.
William Lewis Spearman, James G. Jackson, for appellee.

Appeal dismissed.


Banke and Underwood, JJ., concur.